NUMBER 13-22-00404-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


NORTE HOLDINGS, LLC,                                                            Appellant,

                                                 v.

DESARROLLO INMOBILIARIO
LAS HACIENDAS, S.A. DE C.V.,
AND FLORENCIO IGNACIO GUERRA
PORTILLA A/K/A FLORENCIO GUERRA,                                                Appellees.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


                            ORDER OF ABATEMENT

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is before the Court on appellant’s unopposed motion to abate the

briefing schedule pending a ruling on appellant’s jurisdictional motion. Believing this Court

may lack jurisdiction over a direct appeal, appellant has alternatively filed petition for writ
of mandamus.

      The Court, having fully examined and considered appellant’s motion, is of the

opinion that the motion is granted and that the cause should be abated until this Court

rules on appellant’s motion to determine jurisdiction. Accordingly, this appeal is ABATED

and removed from the Court’s active docket pending further order.


                                                                    PER CURIAM

Delivered and filed on the
26th day of October, 2022.




                                           2